DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims:
New claims 38-57 are pending.
Claims 1-37 are cancelled preliminarily.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 57 is objected to because of the following informalities:
Claims 57 depend from method claim 52.  A device cannot depend from an article of manufacture claim.  For this Office Action, the examiner assumes their dependence from claim 56.  Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

logic executed by the processor for” in claims 52 and 56.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Fig. 3, Para. 39-49 of the originally filed specification, shows and describes a flow chart (algorithm) used by the logic to perform the claimed functions of the limitations in claims 56 and 57.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 38, 47, 56 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 45, 52 of U.S. Patent No. 11,006,157 in view of Watt USPG_Pub. 2004/0221323. Claims 38, 45 and 52 discloses all the limitations of claims 38, 47 and 56 respectively of the instant application except “receiving, at the computing device, a request from a first user for a consolidated media stream, the request comprising a filter criteria indicating a context”.
Watt discloses receiving, at the computing device, a request from a first user for a consolidated media stream, the request comprising a filter criteria indicating a context (Para. 53 (dynamic organization of video clips in some kind of user-adjustable grouping or indexing system for playback by temporal, topical, or author-based retrieval requests-topic or author meets filter criteria indicating context)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the patent claims to include receiving, at the computing device, a request from a first user for a consolidated media stream, the request .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 38-57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Watt. USPG_Pub. 2004/0221323.

	Regarding claims 38, 47 Watt discloses a method comprising: 
publishing, by a computing device, a digital video clip on an interactive network platform accessible by a plurality of users (claim 8; Para. 106, 108 (because the time-independent collaboration (TIC) system provides all messages from all group participants to all group participants-the system “publishes”-the messages as audio/video messages/replies)); 
receiving, by the computing device, a set of response files from a subset of the plurality of users, each response file comprising user generated content (UGC) (claim 8; Para. 119, 197-198 (recorded video message is a reply)); 
storing, by the computing device in an associated database, the received response file set in association with said digital video clip (Para. 119, 204 (recorded message can be stored locally and archived at server)); 
 receiving, at the computing device, a request from a first user for a consolidated media stream, the request comprising a filter criteria indicating a context (Para. 53 
generating, via the computing device, a consolidated media stream comprising the video clip and a portion of responses in the stored response file set, the portion of responses comprising content corresponding to the context of the filter criteria (fig. 22-24; Para.  53, 204-205, 262-263); and 
publishing, via the computing device on the interactive network platform, said consolidated media stream, such that each of the plurality of users is capable of streaming said consolidated media stream (Para. 119-204, 258-263). 

Regarding claims 39, 48, Watt discloses all in claims 38 and 47.  In addition Watt discloses  the method/ non-transitory computer-readable storage medium, wherein the portion of responses are at least one of an audio file type, text file type, video file type, or any combination thereof (Para. 55 (audio/video)).  


Regarding claims 40, 49, 57 Watt discloses all in claims 39, 48, 56.  In addition Watt discloses the method/non-transitory computer-readable storage medium, wherein said consolidated media stream further comprising rendering instructions defining at least each file's different rendering characteristics so as to adjust how each response file is rendered based on each response file's individual format (Para. 55, 119, 209-210 (customized rendering structure will adjust how messages are rendered at a workstation)).  



Regarding claims 42, 51 Watt discloses all in claims 38 and 47.  In addition Watt discloses the method/non-transitory computer-readable storage medium, wherein the consolidated media stream is ordered according to a sequence criteria indicated by the first user (Para. 214 (because the order of logon determines the pseudo-chronological sequence the first user to log on determines the start of the sequence)).  


Regarding claims 43, 52 Watt discloses all in claims 38 and 47.  In addition Watt discloses the method/ non-transitory computer-readable storage medium, further comprising: receiving a selection from the first user, the selection identifying the portion of responses (Para. 193 (custom clips/messages selected by user)).

Regarding claims 44, 53 Watt discloses all in claims 38 and 47.  In addition Watt discloses the method/ non-transitory computer-readable storage wherein the publishing of the consolidated media stream enables said plurality of users to access said consolidated media stream at a network location (Para. 193, 197-198). 



Regarding claims 46, 55 Watt discloses all in claims 38 and 47.  In addition Watt discloses the method/non-transitory computer-readable storage medium, wherein the consolidated media stream is formatted for viewing on devices of users (Para. 55, 119, 209-210 (customized rendering structure will adjust how messages are rendered at a workstation)).
	Regarding claim 56, Watt discloses a computing device comprising: 
a processor (Para. 56); and 
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic (Para. 120) comprising: 
logic executed by the processor for publishing, by a computing device, a digital video clip on an interactive network platform accessible by a plurality of users (claim 8; Para. 106, 108 (because the time-independent collaboration (TIC) system provides all messages from all group participants to all group participants-the system “publishes”-the messages ae audio/video messages/replies)); 
logic executed by the processor for receiving, by the computing device, a set of response files from a subset of the plurality of users, each response file comprising user generated content (UGC) (claim 8; Para. 119, 197-198 (recorded video message is a reply)); 
logic executed by the processor for storing, by the computing device in an associated database, the received response file set in association with said digital video clip (Para. 119, 204 (recorded message can be stored locally and archived at server)); 
logic executed by the processor for generating and communicating, via the computing device, a graphical user interface (GUI) to each subset user, said GUI comprising a viewing region and a response region, and additionally comprising a control element that upon selection generates a request to compile a media stream from the video clip and at least one stored response file (fig. 22-24; Para. 262-263); 
logic executed by the processor for receiving, at the computing device, a request from a first user for a consolidated media stream, the request comprising a filter criteria  (dynamic organization of video clips in some kind of user-adjustable grouping or indexing system for playback by temporal, topical, or author-based retrieval requests-topic or author meets filter criteria indicating context));
logic executed by the processor for generating, via the computing device, a consolidated media stream comprising the video clip and a portion of responses in the stored response file set, the portion of responses comprising content corresponding to the context of the filter criteria (fig. 22-24; Para.  53, 204-205, 262-263); and 
logic executed by the processor for publishing, via the computing device on the interactive network platform, said consolidated media stream, such that each of the plurality of users is capable of streaming said consolidated media stream (Para. 119-204, 258-263).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY BANTAMOI/Examiner, Art Unit 2423